Madan v Malik (2021 NY Slip Op 06279)





Madan v Malik


2021 NY Slip Op 06279


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, CURRAN, TROUTMAN, AND DEJOSEPH, JJ.


931 CA 21-00556

[*1]MANISH MADAN, PLAINTIFF-RESPONDENT-APPELLANT,
vSUNITA D. MALIK, ALSO KNOWN AS DOLLY MALIK, DEFENDANT-APPELLANT-RESPONDENT. 


MAUREEN A. PINEAU, ROCHESTER, FOR DEFENDANT-APPELLANT-RESPONDENT. 
BARNEY & BARNEY, ROCHESTER (BRIAN J. BARNEY OF COUNSEL), FOR PLAINTIFF-RESPONDENT-APPELLANT. 

	Appeal and cross appeal from an order of the Supreme Court, Monroe County (Richard A. Dollinger, A.J.), entered November 13, 2020. The order, among other things, adjudged that plaintiff shall replace defendant's vehicle whenever the mileage exceeds 75,000 miles. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: November 12, 2021
Ann Dillon Flynn
Clerk of the Court